Citation Nr: 0024568	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-00 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


REMAND

The veteran had active duty from January 1966 to December 
1968. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1999 by the 
hearing officer at the Department of Veterans Affairs (VA), 
Regional Office (RO) in Wichita, Kansas.  

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision which established 
service connection for the disability and assigned the 
initial disability evaluation.  Therefore, the entire rating 
period is to be considered, including the possibility of 
staged ratings (i.e., separate ratings for separate periods 
of time) based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The issue has been characterized 
accordingly.

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  Where service connection has already 
been established for a disability and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  With 
regard to initial ratings, an appeal from an award of service 
connection and initial rating is a well-grounded claim as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  See Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The Board finds that the veteran's claim 
for a higher initial rating for PTSD is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Consequently, the VA 
has a statutory duty to assist the veteran in the development 
of his claim which is mandated by 38 U.S.C.A. § 5107(a).  

The Board finds, however, that there may be additional 
evidence available which is relevant to the issue on appeal, 
but has not been obtained.  During a hearing held in October 
1999, the veteran testified that the severity of his post-
traumatic stress disorder was demonstrated by the fact that 
he had to quit a VA vocational rehabilitation program.  The 
Board notes, however, that the veteran's vocational 
rehabilitation folder is not available for review by the 
Board.  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. §§ 
5103(a), 7104(a) (West 1991 & Supp. 1999); see also Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained) and 
Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches in cases where the record references other known and 
existing evidence that might pertain to the claim under 
consideration).  The duty to assist is particularly 
applicable to records which are known to be in the possession 
of the Federal Government.  See Counts v. Brown, 6 Vet. App. 
473 (1994).  Therefore, the Board must obtain the vocational 
rehabilitation file as such records may be relevant to the 
claim for an increased rating for PTSD.  

The Board also notes that the VA medical treatment records 
which are contained in the claims file show that, in addition 
to the service-connected post-traumatic stress disorder, the 
diagnoses also included several nonservice-connected 
disorders, such as substance abuse.  The records do not, 
however, contain an opinion distinguishing between impairment 
due to the service-connected disability as opposed to the 
nonservice-connected disabilities.  Such an opinion is 
required in order to properly assign a disability rating for 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998)(in which the Court vacated a 
decision by the Board where there was no medical evidence in 
the record separating the effects of the appellant's post-
traumatic stress disorder from his nonservice-connected 
personality disorders).  Thus, the Board believes a VA 
psychiatric examination should be conducted for the purpose 
of obtaining such an opinion prior to a final determination 
on this issue.

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the post-traumatic 
stress disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
necessary tests and studies should be 
conducted.  The examiner should provide 
an opinion as to the current severity and 
symptomatology of PTSD, describing the 
severity of those symptoms in terms of 
the new criteria for rating psychiatric 
disorders which are applicable after 
November 7, 1996.  The examination report 
should include the examiner's opinion 
distinguishing between symptoms and 
impairment due to the service-connected 
post-traumatic stress disorder and that 
which is due to nonservice-connected 
disabilities.  Based upon the review of 
the record and the examination, the 
examiner should provide a Global 
Assessment of Functioning (GAF) Score 
based on all psychiatric disabilities 
found present, and should, if possible, 
provide an estimate of the GAF score 
based solely on PTSD symptoms.  The 
examiner should further describe how the 
symptoms of the service-connected PTSD 
affect the veteran's social and 
industrial capacity.  If the examiner is 
unable to differentiate between the 
service-connected and nonservice-
connected disorders then that conclusion 
should be specifically stated in the 
examination report.  

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


